DETAILED ACTION
This office action is in response to the application filed on 31 March 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims 1-6, 8, 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al., US Patent Application Publication No.: 2019/0018143 A1, hereby Thayer. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
EXAMINER’S NOTE: The Thayer reference is inadvertently missing Figure 5, although it appears in the application as originally filed on 10 April 2018. Therefore, please refer to the Application No.: 15/949,921 or the US Patent No.: 11,231,502 B2 for the missing Figure 5.
Thayer discloses the invention substantially as claimed. Regarding Claims 1, 2, 4, 14, 16, and 20, Thayer discloses a method for determining a range to an object in a fluid and a system for determining a range to an object in a fluid, the method and system (Figs. 1-6; see also Fig. 8; see also Fig. 16) comprising:
“a polarized light source directed to the object in the fluid (Fig. 1; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; see also Fig. 3, element 310 and Fig. 5, element 508, and paragraphs [0161]-[0164]; see also Figs. 8 and 16); 
a first imaging sensor receiving a reflected light from the fluid, wherein the first imaging sensor is cross-polarized with the polarized light source (Fig. 1; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16); 
a second imaging sensor receiving the reflected light from the fluid, wherein the second imaging sensor is co-polarized with the polarized light source (Fig. 1; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16); 
at least one processor (Fig. 4, element 443; see also Figs. 1-3 and 5; see also Figs. 8 and 16) for characterizing a depolarization rate of the fluid, based, at least in part, on the reflected light and determining the range to the object, based, at least in part, on the depolarization rate of the fluid (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing a first embodiment for determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface; Figs. 5-6A, and paragraphs [0171] and [0259], disclosing an additional embodiment for depolarization determinations in relation to calculating depth/range; Fig. 16, and paragraph [0319], disclosing an alternative additional embodiment for determining a depolarizing ratio, which allows for precise range determination to underwater objects; see also Fig. 8, and paragraph [0186]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer to modify the method and system for determining a range to an object in a fluid to use an additional embodiment for depolarization determinations in relation to calculating range. The motivation for doing so would have been to create the advantage of allowing for precise range determination to underwater objects (see Thayer, Figs. 1-6, 8, and 16, and paragraphs [0158], [0171], [0186], [0259], and [0319]).
Regarding Claim 3, Thayer discloses:
“utilizing a single image plane of the imager to receive the reflected polarized light from the object; wherein the single image plane includes an array of polarization-selective pixels (paragraph [0248]; see also Fig. 5, and paragraphs [0161]-[0164]; see also Figs. 1-4).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer to modify the method and system for determining a range to an object in a fluid to use an additional embodiment for using the claimed single image plane of the imager to receive the reflected polarized light from the object, the single image plane includes an array of polarization-selective pixels. The motivation for doing so would have been to create the advantage of maintaining high-resolution range capability in a variety of structural arrangements (see Thayer, Figs. 1-6, and paragraph [0248]).
Regarding Claim 5, Thayer discloses:
“linearly co-polarizing one of the at least two polarization-sensitive sensors relative to the polarized light; and linearly cross-polarizing one of the at least two polarization-sensitive sensors relative to the polarized light (Fig. 1; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer to modify the method and system for determining a range to an object in a fluid to use an additional embodiment for using the claimed linearly co-polarization and linearly cross-polarization. The motivation for doing so would have been to create the advantage of refining light and range determinations (see Thayer, Figs. 1-6, and paragraphs [0100], [0105], [0150], [0155], [0158], and [0161]-[0167]).
Regarding Claim 6, Thayer discloses:
“circularly co-polarizing one of the at least two polarization-sensitive sensors relative to the polarized light; and circularly cross-polarizing one of the at least two polarization-sensitive sensors relative to the polarized light (paragraph [0231]; Fig. 1; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer to modify the method and system for determining a range to an object in a fluid to use an additional embodiment for using the claimed circularly co-polarization and circularly cross-polarization. The motivation for doing so would have been to create the advantage of refining light and range determinations and also providing selective image recording (see Thayer, Figs. 1-6, and paragraphs [0158] and [0231]).
Regarding Claims 8 and 19, Thayer discloses:
“transmitting the polarized light from the polarized light source into the fluid over successive time delays; collecting at least one set of polarized images from a plurality of the successive time delays; and computing a polarization intensity versus range, based, at least in part, on the at least one set of polarized images (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface over time/time delays; paragraph [0028], see (a)-(f), regarding degree of polarization and range; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; see also paragraphs [0197]-[0198]; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
Regarding Claim 10, Thayer discloses:
“computing a scattering rate of the fluid based, at least in part, on the polarization intensity versus range (Fig. 1; Figs. 2A-2D, specifically 2C-2D, and paragraphs [0143]-[0147], disclosing detection of scattered light pulse over time; paragraph [0028], see (a)-(f); see also Fig. 4; see also Figs. 3 and 5; see also Figs. 8 and 16).”
Regarding Claim 11, Thayer discloses:
“computing, if present, depolarization properties of a bottom underlying the fluid based, at least in part, on the polarization intensity versus range (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing a first embodiment for determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface over time/time delays; paragraph [0028], see (a)-(f), regarding degree of polarization and range; Figs. 5-6A, and paragraphs [0171] and [0259], disclosing an additional embodiment for depolarization determinations in relation to calculating depth/range; Fig. 16, and paragraph [0319], disclosing an alternative additional embodiment for determining a depolarizing ratio, which allows for precise range determination to underwater objects; see also Fig. 8, and paragraph [0186]; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; see also paragraphs [0197]-[0198]; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
The motivation that was utilized in Claims 1, 2, 4, 14, 16, and 20 applies equally as well here.
Regarding Claim 13, Thayer discloses:
“gating the at least two polarization-sensitive sensors (Fig. 4, elements 435 and 436, and paragraphs [0155]; paragraph [0198]).”
Regarding Claim 17, Thayer discloses:
“a degree of polarization (DOP) measurement determined by the at least one processor; wherein the range to the object is based, at least in part, on the DOP measurement (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface over time/time delays; paragraph [0028], see (a)-(f), regarding degree of polarization and range; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; see also paragraphs [0197]-[0198]; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
Regarding Claim 18, Thayer discloses:
“wherein the range determination is bounded by a starting range and an ending range (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface over time/time delays; paragraph [0028], see (a)-(f), regarding degree of polarization and range; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; see also paragraphs [0197]-[0198]; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thayer, in view of Kurita et al., US Patent Application Publication No.: 2021/0201450 A1, hereby Kurita.
Regarding Claim 12, Thayer discloses:
“generating a . . . containing values of range versus degree of polarization (DOP) (Fig. 1; Figs. 2A-2D and 4 and paragraph [0158], disclosing determining the depth of water (see Fig. 2A, element 203 and Fig. 2C, element 206) between a water floor and a water surface over time/time delays; paragraph [0028], see (a)-(f), regarding degree of polarization and range; Fig. 4, elements 435 and 436, and paragraphs [0155]; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; see also paragraphs [0197]-[0198]; see also Figs. 3 and 5, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
However, although Thayer does not expressly disclose the claimed lookup table, Kurita does expressly disclose the following:
“generating a lookup table containing values of . . . versus degree of polarization (DOP) (Fig. 6, and paragraphs [0058]-[0061]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer and Kurita, to modify the method and system for determining a range to an object in a fluid of Thayer to use a lookup table including DOP as in Kurita. The motivation for doing so would have been to create the advantage of clearly identifying changes in DOP (see Kurita, Fig. 6, and paragraphs [0058]-[0061]).
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thayer, in view of Ray et al., US Patent Application Publication No.: 2018/0024270 A1, hereby Ray.
Regarding Claim 15, Thayer discloses:
“an . . . polarized light source (Fig. 1; Fig. 4, element 412, and paragraphs [0100], [0105], and [0150]; Figs. 2A-2D; see also Fig. 3, element 310 and Fig. 5, element 508, and paragraphs [0161]-[0164]; see also Figs. 8 and 16).”
However, although Thayer does not expressly disclose the claimed additional polarized light source, Ray does expressly disclose the following:
“an additional polarized light source (Figs. 1-2, element 30, and paragraphs [0020] and [0063]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Thayer and Ray, to modify the method and system for determining a range to an object in a fluid of Thayer to use additional polarized light source as in Ray. The motivation for doing so would have been to create the advantage of detecting a continuous range-resolved backscatter signal while utilizing any suitable structural configuration for refined measurements (see Ray, Figs. 1-2, element 30, and paragraphs [0020] and [0063]).
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose LIDAR systems and measuring depolarization. For example, the following references show similar features in the claims, although not relied upon: Rosen (US 2012/0112093 A1), Figs. 1-2; Mathur (US 2012/0026497 A1), Figs. 3-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482